Case 1:19-cv-00612-WES-PAS Document 22 Filed 11/28/20 Page 1 of 2 PagelD #: 134

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

MICHAEL P. O’NEIL and NICOLA
GRASSO

Plaintiffs,

Civil Action No. 1:19-cv-00612-WES-PAS
Vv.

)

)

)

)

)

)

)

)

PETER F. NERONHA, in his Official )
Capacity as Attorney General of Rhode )
Island and COLONEL JAMES M. MANNI, )
in his Official Capacity as the )
Superintendent of the Rhode Island State _)
Police )
)

)

)

)

Defendants.

 

PLAINTIFFS’ NOTICE OF SERVICE OF DISCOVERY

TO: Julia C. Wyman, Bar No. 9017
Special Assistant Attorney General
Andrea Shea, Bar No. 9702
Special Assistant Attorney General
150 South Main Street
Providence, RI 02903
Tel: (401) 274-4400, Ext. 2037/2231
Fax: (401) 222-3016

JWyman(riag.ri.gov
AShea@riag.ri.gov

NOW COMES Plaintiffs Michael P. O’Neil and Nicola Grasso, by and through their
counsel of record, and submits this Notice of Service of the following discovery documents served
on Defendants: |

1) Plainiiffs’ First Set of Interrogatories:

2) Plaintiffs’ First Set of Requests for Admissions; and

3) Plaintiffs’ First Set of Requests for Production of Documents.
Case 1:19-cv-00612-WES-PAS Document 22 Filed 11/28/20 Page 2 of 2 PagelD #: 135

Dated: November 28, 2020

Respectfully submitted,
MICHAEL P. O’NEIL and
NICOLA GRASSO

By and through their legal es

OFC CO eae a

Frank R. Saccoceio, Esq. #5949
Comerford & Saccoccio

928 Atwood Avenue

Johnston, Rhode Island 02919
(401) 944-1600 * 942-8921 Fax
Frank.CSLawOffice@gmail.com

Alan Alexander Beck

Law Office of Alan Beck

2692 Harcourt Drive

San Diego, CA 92123

(619) 905-9105

Hawaii Bar No. 9145
Alan.alexander.beck@gmail.com
*Admitted Pro Hac Vice

Stephen D. Stamboulieh
Stamboulieh Law, PLLC
P.O. Box 428

Olive Branch, MS 38654
(601) 852-3440
stephen@sdslaw.us

MS Bar No. 102784

* Admitted Pro Hac Vice

CERTIFICATE OF SERVICE

I, Frank R. Saccoccio, counsel of record for Plaintiffs, hereby certify that the foregoing
document or pleading has been filed with the Clerk of the United States District Court, District of
Rhode Island, via ECF and that all counsel of record has received electronic notice of this filing.

Dated: November 28, 2020

ers LEZ, eto a COLE x

“Fm R. Saccoccié Esquire
